Citation Nr: 0124146	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-16 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for gout with seronegative polyarthritis of the shoulders, 
elbows, wrists, knees, and small joints of the hands and 
feet, and with involvement of the flexor tendon of the arms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1979 to August 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO) which granted service connection 
for gout with seronegative polyarthritis and assigned a 40 
percent disability evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected gout is not productive of 
constitutional manifestations associated with active joint 
involvement with weight loss and anemia, causing severe 
impairment of health or severely incapacitating exacerbations 
occurring four or more times per year.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for gout with seronegative polyarthritis have not 
been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5017, 
5002 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the initial disability 
evaluation assigned for his service-connected gout with 
seronegative polyarthritis does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences swelling, weakness, and joint pain.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran two VA examinations, as well as obtained 
relevant medical records.  The Statement of the Case provided 
to the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  In addition, the RO requested 
information from the veteran regarding treatment for his 
service-connected disorder.  However, the veteran failed to 
submit any additional information.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  As such, the Board finds that the 
duty to assist was satisfied and the Board will proceed with 
a disposition on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) ("[I]f BVA determines that [an] 
omission . . . did not prejudice the claimant or violate VA's 
statutory duty to assist, BVA [can] properly render a 
decision on the appeal....").

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a December 1997 rating decision granted the 
veteran service connection for gout with seronegative 
polyarthritis and assigned a 40 percent disability evaluation 
effective August 1997.  The veteran filed a Notice of 
Disagreement as to the disability evaluation in May 1998, and 
the RO issued a Statement of the Case in September 1998.  The 
veteran perfected his appeal in October 1998.  In August 
2000, the Board remanded the veteran's claim to the RO for 
additional development.  The RO, in March 2001, after 
completing the requested development to the best of its 
abilities, issued a Supplemental Statement of the Case and 
continued the disability evaluation.

The pertinent evidence of record consists of VA examination 
reports, VA medical records, and private medical records.  VA 
examinations were conducted in conjunction with this appeal 
in June 1998 and January 2001.  VA medical records dated 
August 1997 through December 1997 and private medical records 
dated October 1997 through March 1998 are also of record.

A private medical record dated October 1997 shows that the 
veteran has been diagnosed with rheumatoid arthritis, 
erythema nodosum, and gout.  Another record, also dated 
October 1997 states that the veteran complained of diffuse 
joint pain and weakness.  A record dated January 1998 shows 
complaints of skin sores, muscle weakness, and joint pain.  A 
February 1998 record diagnosed the veteran with erythema 
nodosum, rheumatoid arthritis, and myositis.

VA medical records dated August 1997 indicated that the 
veteran had a history of rheumatoid arthritis and diagnosed 
the veteran with obesity, rheumatoid arthritis, gout, and 
erythema nodosum.  Another record, dated September 1997, 
showed that the veteran reported a history of gout and 
erythema nodosum, and a diagnosis of rheumatoid arthritis.  
According to the record, the veteran complained of frequently 
painful nodules and areas on his knees, fingers, and elbows, 
and of morning stiffness.  Radiology reports dated October 
1997 show that x-rays of the hands, wrists, and knees were 
negative for erosive or hypertrophic changes or soft tissue 
abnormalities.  

According to another record dated October 1997, the veteran 
complained of worsening joint swelling of the knees, hands, 
and elbows, as well as swollen arms, legs, and calves.  The 
veteran also reported morning stiffness, lasting 30 to 60 
minutes, fatigue, joint pain, and dizziness.  A review of 
systems showed a 30-pound weight gain since August 1997 and 
dyspnea on exertion.  A report of previous diagnostic studies 
was negative for inflammation, fibrosis, and enzyme 
deficiency.  Physical examination was negative for 
lymphadenopathy, but revealed tenderness with palpation of 
the knees and elbows, as well as strength of 4 out of 5 on 
the arms.  The veteran's gait was noted as being "broad 
based" and the veteran was unable to walk on his toes or 
heels.  The impression was gout and polyarthritic joint pain 
of unclear etiology.  A December 1997 record shows that the 
veteran complained of pain and swelling on both hands and a 
history of a ruptured left index finger in June 1997, which 
was repaired.  Physical examination revealed tenderness of 
the left wrist without definite swelling, decreased abduction 
of the shoulders, and painful range of motion bilaterally.  
The veteran was diagnosed with gout. 

As stated earlier, the veteran was afforded two VA 
examinations with regard to his gout.  The veteran was first 
afforded a VA examination in June 1998, wherein he reported a 
history of progressively worsening joint pains.  The veteran 
also reported that previous laboratory studies were 
inconsistent with a diagnosis of rheumatoid arthritis.  
According to the veteran, he has been diagnosed with gout and 
unspecified degenerative joint disease.  The veteran reported 
that the most problematic joints are his knees, ankles, and 
left elbow.  The veteran complained that he has lots of pain, 
especially in the morning and afternoon, and some weakness.  
The veteran denied neurological complaints such as visual 
changes, headaches, or focal weakness.  Physical examination 
showed decreased abduction of both shoulders, with abduction 
of 80 degrees, external rotation of 70 degrees, and internal 
rotation of 80 degrees on the right.  On the left, abduction 
was 70 degrees, external rotation was 60 degrees, and 
internal rotation was 80 degrees.  Examination also showed 
flexion deformities on both of the veteran's elbows, 15-20 
degrees on the right and 10 degrees on the left.  The 
examiner noted swelling of the elbow joints and mild swelling 
and tenderness of the veteran's right wrist.  The examiner 
also noted decreased grip strength in both hands, with 
decreased extension of the veteran's right wrist.  There was 
no evidence of swelling of the veteran's ankles or feet, but 
there was some swelling, redness, and tenderness of the 
veteran's right thigh due to erythema nodosum.  The veteran 
was assessed as having gout and sarcoidosis with involvement 
of multiple joints, known as polyarthritis.  

The neurological portion of the VA examination showed that 
the veteran was alert and oriented with normal repetition, 
comprehension, and naming.  The veteran had strength of 5 out 
of 5 with some "give-way weakness" in all four extremities, 
and there was no evidence of muscle atrophy.  Reflexes were 
1+ in the upper extremities and absent in the lower 
extremities.  The impression from the neurological 
examination was that the veteran has a rheumatologic 
condition, either gout, arthritis, or possible sarcoidosis, 
with multiple joint aches and muscle pains. 

The veteran was afforded a second VA examination in January 
2001.  According to the examination report, the veteran 
related a history of gouty arthritis beginning in the late 
1980s.  The veteran complained of swelling of multiple 
joints, such as both knees, both elbows, both hands, and both 
feet, as well as morning stiffness.  He also complained that 
his joints are inflamed and painful symmetrically, with 
stiffness, swelling, fatigability, and lack of endurance.  
The veteran reported a 1996 hospitalization for inflammatory 
arthritis and that he is currently being treated with 
multiple medications for gout and arthritis.  The veteran 
also reported that there is no other record of his joint 
pain.  The veteran further stated that his disorder, despite 
medication and physical therapy, has become more disabling. 
According to the veteran, he cannot ascend stairs, squat, or 
use his right hand due to pain, stiffness, and weakness.  The 
veteran reported using braces on his right hand and fingers 
at night and that he gained approximately 30 pounds over the 
past three years.  He also stated that he is employed as a 
shuttle bus driver, which requires him to drive 45-50 miles 
each way.  

Physical examination showed that the veteran is right-hand 
dominant.  There was no evidence of erythema nodosa lesions 
or painful nodules in the extremities, lymphadenopathies, or 
an enlarged spleen or thyroid.  The veteran's carriage and 
posture were normal.  The examiner also noted that the 
veteran's arm swings were normal during walking and that the 
veteran walks slowly with a "somewhat broad based gait."  
The examiner noted that there was mild joint dysfunction in 
the interphalangeal joints of the wrists and ankles.  There 
was no evidence of atrophies or deformities of the shoulders, 
but there was limitation of motion at the scapula and humeral 
joint on the right side, with restricted abduction and 
internal rotation.  Range of motion of the right shoulder was 
abduction to 90 degrees, with pain beginning at 50 degrees, 
anterior flexion to 100 degrees with pain beginning at 90 
degrees, and internal rotation was to 45 degrees.  For the 
veteran's left shoulder, abduction was to 125 degrees, with 
pain beginning at 90 degrees, anterior flexion was to 125 
degrees with pain at 90 degrees, and internal rotation was to 
80 degrees.  Range of motion of the elbows was zero (0) to 
140 degrees bilaterally.  Range of motion of the wrists was 
dorsiflexion to 55 degrees right and 50 degrees left, palmar 
flexion to 50 degrees bilaterally, and radial deviation was 
to 10 degrees right and 15 degrees left.  In addition, the 
examiner noted marked flexor deformity of the right index 
finger and significantly restricted abduction and extension 
of the right thumb, as well as weakness in function of the 
veteran's right hand during pushing, grasping, and probing.  
There was swelling of the right ring finger, but no swelling 
of the left hand.  Both knees were negative for swelling or 
effusion.  The veteran's knees were stable, but tender on the 
medial and lateral joint lines, and the veteran was unable to 
squat.  Range of motion was from zero (0) to 120 degrees, 
with pain at 90 degrees.   Examination of the feet showed 
mild swelling with edema of both forefeet, and the veteran 
was unable to walk on his toes or heels.  

Neurological examination showed that strength was 4 out of 5 
on both proximal upper extremities, but the flexors were 
worse proximally.  Muscle tone and coordination were normal. 
There were no tremors at rest or during movements.  Reflexes 
were 2+ bilaterally and symmetrically and sensory examination 
and vibratory sense were normal.  X-rays showed minimal 
degenerative changes of the left shoulder, congenital fusion 
of the lunate and triangular carpal bones of the right wrist, 
and mild hallus valgus in both feet. Laboratory studies 
showed a negative rheumatoid factor and normal liver function 
tests.  The veteran's uric acid and protein were moderately 
elevated, indicative of the veteran's history of gout.  The 
veteran was diagnosed with chronic symmetrical, seronegative, 
disabling polyarthralgia/arthritis of questionable etiology, 
a history of gouty arthritis without significant residuals, 
and a history of erythema nodosum.  The examiner further 
commented that there was no evidence of ankylosis, weight 
loss, or anemia, and that the veteran's disorder is not 
totally disabling.  

The RO evaluated the veteran's gout as 40 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5017.  
Diagnostic Code 5017 indicates that the disability will be 
rated on the basis of "limitation of motion of the affected 
parts, as [degenerative arthritis], except gout, which [is] 
rated under Diagnostic Code 5002."  Under Diagnostic Code 
5002, a 40 percent disability evaluation is for assignment 
where symptom combinations produce definite impairment of 
health, objectively supported by examination findings or 
incapacitating exacerbations occur 3 or more times per year.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  For the next 
higher 60 percent disability evaluation, there must be 
constitutional manifestations with active joint involvement, 
with weight loss and anemia, which produces severe impairment 
of health or which causes severely incapacitating 
exacerbations 4 or more times per year or a lesser number 
over prolonged periods.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 40 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has manifestations including active joint 
involvement, with anemia or weight loss, producing severe 
health impairment or severely incapacitating exacerbations.  
Significantly, the medical evidence of record shows that the 
veteran's only manifestation is mild joint dysfunction of the 
ankles and wrists, and that the veteran does not experience 
anemia, weight loss, or ankylosis.  There is also no medical 
evidence of swelling or effusion of the knees, nor is there 
any evidence of shoulder deformity or atrophy.  Likewise, 
muscle tone, coordination, sensory examination, and vibratory 
sense were normal.  Further, according to the most recent VA 
examination, the veteran's range of motion is only moderately 
limited.  The veteran had shoulder abduction to 90 degrees on 
the right and 125 degrees on the left, anterior flexion to 
100 degrees on the right and 125 degrees on the left, and 
internal rotation of 45 degrees on the right and 80 degrees 
on the left.  Similarly, range of motion of the elbow was 
zero (0) to 140 degrees bilaterally and range of motion of 
the knees was from zero (0) to 120 degrees bilaterally.  
Range of motion of the wrists was dorsiflexion to 55 degrees 
to the right and 50 degrees to the left and radial deviation 
to 10 degrees on the right and 15 degrees on the left. See 
38 C.F.R. § 4.71, Plate I (full range of motion for shoulders 
is zero (0) 180 degrees abduction, zero (0) to 180 degrees 
flexion, and zero (0) to 90 degrees external/internal 
rotation; range of motion for elbows is from zero (0) to 145 
degrees; and range of motion for wrists is from zero (0) to 
70 degrees dorsiflexion, from zero (0) to 80 degrees palmar 
flexion, and from zero (0) to 20 degrees radial deviation).  
See also 38 C.F.R. § 4.71, Plate II (full range of motion for 
the knees is zero (0) to 140 degrees).  In addition, the 
veteran had strength of 4 out of 5 on both proximal upper 
extremities.  And, while the veteran could not heel walk, toe 
walk, or squat, he was able to ambulate with a "somewhat 
broad based gait", normal arm swing, and normal posture.  
Therefore, the veteran's symptomatology most closely fits 
within the criteria for the currently assigned 40 percent 
disability evaluation.
 
In concluding that the veteran is not entitled to a 
disability evaluation in excess of 40 percent for gout with 
seronegative polyarthritis, the Board has also considered 
whether the veteran is entitled to a higher disability 
evaluation on the basis of functional loss due to pain 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran's disorder is symptomatic, and he reports 
experiencing pain and stiffness.  Nevertheless, the veteran 
has only moderate functional loss and there is no evidence of 
fixed deformity or severe limitation of motion.  Therefore, 
there is no objective clinical indication that his symptoms 
result in any additional functional limitation to a degree 
that would support a rating in excess of the current 40 
percent disability rating.

In reaching this decision, the Board also considered whether 
the veteran is entitled to an increased disability evaluation 
for his gout on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional and unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his gout, standing alone, resulted in a marked 
interference with employment or necessitated frequent periods 
of hospitalization, so as to render impractical the 
application of the regular rating schedule standards.  
Rather, there is no evidence that the veteran has actually 
missed time from work as a direct result of his disability.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for gout with seronegative polyarthritis, on 
either a schedular or an extra-schedular basis.


ORDER

An evaluation in excess of 40 percent for gout with 
seronegative polyarthritis of the shoulders, elbows, wrists, 
knees, and small joints of the hands and feet with 
involvement of the flexor tendons of the arms is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

